Title: To Thomas Jefferson from Nancy Ray, 31 January 1807
From: Ray, Nancy
To: Jefferson, Thomas


                        
                            [31 Jan. 1807]
                        
                        The wife of prisoner Ray waits at your outer door, & humbly begs that for once only,
                            & but for a few minutes your Excellency will suffer her to approach you—She promises after that no more to weary you
                            with her importunites—but if you will not permit her in your presence she prays leave to send in another Petition which
                            has lately come on from Georgia, & which she now has in her hands—
                        
                        
                        
                        
                            
                            
                        
                     Enclosure
                                                
                            
                                                    
                            
                            Washington City, 31st January
                        
                     The wife of Jacob Ray herewith lays before His Excellency the President of the United States, a second memorial which has lately arrived from Georgia in her husband’s behalf—
                     She prays that God may dispose his Excellency to be merciful, & that the gentlemen of the Bank will graciously be pleased to forgive his past errors—trust to his future amendment, & consent to his release—She can assure the President that Jacob Ray was always a kind & a tender husband & never misused, or abused her in his life that she knows of—
                     Most Respectfully
                                                
                            For Nancy Ray
                            
                        
                  
                    
               